Citation Nr: 0429526	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  04-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for dermatitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1943 to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO).  That decision denied an increased evaluation 
for dermatitis.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in April 2004.

In April 2004, the veteran, through his representative, filed 
a motion to advance his appeal on the docket.  In October 
2004, the Board granted this motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO in 
April 2004.  At that time, the veteran testified that the 
severity of his dermatitis was not reflected in his April 
2003 VA examination report.  He indicated that his condition 
was much more severe during a flare up.  Finally, he noted 
that he had experienced his most recent flare up, for which 
he sought treatment from his private physician, Dr. Arizaga, 
in December 2003.  After reviewing the record, the Board 
notes that the treatment records regarding this flare up have 
not been associated with the record.  Additionally, the 
veteran should be given an opportunity to submit evidence of 
any additional dermatitis flare-ups.



Accordingly, the claim is REMANDED for the following:

1.  After securing the necessary release, 
obtain treatment records from Dr. Arizaga 
of Silver City, New Mexico regarding 
treatment for dermatitis since December 
2003.  The veteran should be informed 
that, if he does not provide a release, 
he may submit copies of the records 
himself.

2.  Request that the veteran provide 
information regarding any other 
physicians or medical facilities that 
have treated him for dermatitis flare-
ups.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




